Exhibit 10.1

CLASS B SHARE PURCHASE AGREEMENT

THIS CLASS B SHARE PURCHASE AGREEMENT (this “Agreement”) dated as of
December 27, 2018 is by and between MERCANTIL BANK HOLDING CORPORATION, a
Florida corporation (the “Company”), and MERCANTIL SERVICIOS FINANCIEROS, C.A.,
a Venezuela corporation (“MSF”).

MSF beneficially owns 3,532,456.66 shares of the Company’s issued and
outstanding Class B common stock, $.10 par value per share (“Class B Shares”).
The Class B Shares are held in trust for the benefit of MSF (the “Trust”) by TMI
Trust Company, a Texas trust company, solely as trustee and not in its
individual capacity (the “Trustee”), pursuant to the Distribution Trust
Agreement, dated as of March 12, 2018, between the Company, MSF, and the
Trustee, as amended by Amendment No. 1 dated as June 12, 2018 and Amendment
No. 2 dated as December 20, 2018 (the “Trust Agreement”). The Class B Shares are
nonvoting securities for purposes of the United States Bank Holding Company Act
of 1956 (the “BHC Act”).

The Company has offered shares of its Class A common stock, $.10 par value per
share (“Class A Shares”), in an underwritten initial public offering (“IPO”).
The IPO also includes 4,922,477 Class A Shares offered by MSF as the “Selling
Shareholder.” The Company will use net proceeds it has received from the sale of
newly issued Class A Shares sold by the Company in the IPO to purchase the
Class B Shares from MSF pursuant to this Agreement.

The Company and MSF are parties to the Amended and Restated Separation and
Distribution Agreement dated as of June 12, 2018 (the “Separation Agreement”),
the Registration Rights Agreement dated as of June 12, 2018 (the “Registration
Rights Agreement”), and a Letter Agreement dated October 5, 2018 (the “Letter
Agreement”). The Company and MSF have entered into an Underwriting Agreement
dated December 19, 2018 (the “Underwriting Agreement”) among the Company, MSF
and Raymond James & Associates, Inc. (“Raymond James”), as representative of the
underwriters (the “Underwriters”) named therein in connection with the IPO. The
Company and MSF have negotiated the terms of such Underwriting Agreement.

After a full marketing effort, the Company and MSF agreed in the Underwriting
Agreement to a sale price to the public of $13.00 per Class A Share (the
“Class A Share Price”). The IPO closed on December 21, 2018 (the “IPO Closing”),
when all Class A Shares held beneficially by MSF as selling shareholder were
sold. The Company sold 1,377,532 Class A Shares for an aggregate of $17,907,916
at the IPO Closing. The Underwriting Agreement grants the Underwriters a 30 day
option (the “Over-Allotment Option”) to purchase 945,000 additional Class A
Shares (the “Additional Shares”). The Over-Allotment Option has not been
exercised as of the date of this Agreement.

Section 5.2(f) of the Underwriting Agreement provides that MSF shall seek to
sell any Retained Shares that remain outstanding following the Offering (subject
to the conditions of the Lock-up Agreement) and shall contribute to the Company
all remaining Retained Class B Shares (as defined below), if any, beneficially
owned by it, if any, on April 20, 2019.



--------------------------------------------------------------------------------

MSF has determined and seeks to sell to the Company, and the Company has
determined to repurchase from MSF, up to all 3,532,456.66 Class B Shares (the
“Retained Class B Shares”) that MSF beneficially owns, on the terms and subject
to the conditions set forth in this Agreement, to the extent of net proceeds
from (i) the IPO and any (ii) subsequent public or private sales of Company
Class A Shares by the Company after the IPO Closing to April 30, 2019 (each, a
“Subsequent Sale”).

Raymond James has advised that publicly traded nonvoting common stock, such as
the Class B Shares, generally trades at a discount to voting common stock of the
same issuer, and that a 3% discount for the Class B Shares compared to the
public offering price of the Class A Shares established by the IPO would be
reasonable and appropriate. The Company and MSF have agreed to such pricing.

The sale of Class B Shares from MSF to the Company furthers MSF’s and the
Company’s goals and strategic plans to complete the separation of their
businesses and enhance shareholder value for their respective shareholders. The
sale of the Class B Shares to the Company is important to obtaining a Board of
Governors of the Federal Reserve System’s or its delegee’s (the “Federal
Reserve”) determination (“Non-Control Determination”) that MSF is no longer in
control of the Company for BHC Act purposes and is therefore not subject to
Federal Reserve regulation and supervision as a “company” under the BHC Act.

The Company previously has received Federal Reserve approval of the Class B
Share repurchase by the Company from net proceeds received by the Company from
the IPO. MSF previously has irrevocably instructed the Trustee and the “MSF
Representatives,” as defined and used in the Separation Agreement, the Trust
Agreement and the Letter Agreement to take all actions to effect the
transactions contemplated herein.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, MSF and the Company,
intending to be legally bound, agree as follows:

ARTICLE 1.

PURCHASE AND SALE

1.1    Purchase and Sale.

(a)    Subject to the terms and conditions set forth herein, at the Initial
Closing (as defined below), MSF shall sell to the Company, and the Company shall
purchase from MSF, from time to time, from proceeds of sales of Class A Shares
by the Company, Class B Shares at a purchase price per Class B Share (the
“Purchase Price”) equal to 97% of the Class A Share selling price to the public
or third parties before any placement agent or underwriter commissions,
discounts and charges. The aggregate purchase price for the Class B Shares shall
be the Purchase Price multiplied by the number of Class B Shares purchased at
such time (the “Aggregate Purchase Price”).

 

-2-



--------------------------------------------------------------------------------

(b)    The number of shares to be purchased and sold at the Initial Closing is
1,420,135.66 Class B Shares, the Purchase Price is $12.61 and the Aggregate
Purchase Price is $17,907,910.67.

(c)    The Company will purchase and MSF will sell to the Company additional
Class B Shares at the same Purchase Price as at the Initial Closing to the
extent of net proceeds received by the Company from the Underwriters’ exercise
of their Over-Allotment Option in whole or in part.

(d)    The Company will purchase and MSF will sell to the Company additional
Class B Shares from time to time to April 30, 2019 at the Purchase Price to the
extent of net proceeds received by the Company from each such Subsequent Sale.

ARTICLE 2.

CLOSINGS

2.1    Closings. (a) Subject to the terms and conditions of this Agreement, the
initial purchase and sale of the Class B Shares contemplated hereby shall take
place at a closing (the “Initial Closing”) to be held at 10:00 A.M., Atlanta
time, on a Business Day as soon as practicable after the last of the conditions
to Closing set forth in Article 6 have been satisfied or waived (the “Initial
Closing Date”). The Closing will be held at the offices of Jones Day, 1420
Peachtree Street, N.E., Suite 800, Atlanta, Georgia, 30309, or at such other
place as the parties may mutually agree.

(b)    In the event the Underwriters exercise their Over-Allotment Option, there
shall be separate additional closings (“Additional Closings”) hereunder not
later than two Business Days after closing and payment by the Underwriters to
the Company pursuant to the Underwriting Agreement for the Additional Shares
purchased. Each Additional Closing shall be held otherwise as provided in
Section 2.1(a) immediately above.

(c)    Herein, the Initial Closing and the Additional Closings are referred to
as the “Closing” and the Initial Closing Date and the date(s) of any Additional
Closings are referred to as the “Closing Date.”.

2.2    Settlement. In settlement and payment of the Purchase Price and related
obligations, the Company shall pay, or cause to be paid, the Aggregate Purchase
Price, as it may be adjusted, to the Trustee, for benefit of MSF, at the Initial
Closing and each Additional Closing, less any amounts payable by MSF to the
Company pursuant to the Registration Rights Agreement, the Distribution Trust
Agreement, the Underwriting Agreement and the Letter Agreement, which have not
been paid previously. As part of the last Closing, MSF and the Company shall
settle, on a net basis, any other amounts that arise and are then outstanding
and payable to or by either of them pursuant to the Registration Rights
Agreement, the Distribution Trust Agreement, the Underwriting Agreement and the
Letter Agreement.

 

-3-



--------------------------------------------------------------------------------

2.3    MSF Closing Deliverables. At each Closing, MSF has irrevocably instructed
the Trustee to deliver, and MSF will deliver, the following:

(a)    to Computershare, the Company’s transfer agent (the “Transfer Agent”),
irrevocable instructions to transfer to the Company , in good delivery form,
free and clear of all Encumbrances, good, valid and marketable title to the
number of Class B Shares specified pursuant to Section 2.4(a) below, along with
any other documents, instruments and agreements, including Medallion-guaranteed
stock powers or other instruments of transfer duly executed in blank, that may
be required or requested by the Transfer Agent to effect such transfer;

(b)    to the Company, an officer’s certificate of MSF certifying that MSF’s
board of directors has authorized the execution, delivery, and performance of
this Agreement and such other agreements, instruments, and documents required or
requested by the Company, the Trustee and/or the Transfer Agent to be delivered
in connection with this Agreement or at the Closing (collectively, the
“Transaction Documents”) and the consummation of the transactions contemplated
hereby and thereby, and that such authorizations are in full force and effect;

2.4    Company Closing Deliverables. At each Closing, the Company shall deliver
the following:

(a)    to the Trustee for benefit of MSF, the calculations of the number of
Class B Shares to be purchased at such Closing, and the Aggregate Purchase Price
due to be paid to MSF for such Class B Shares at such Closing, and the delivery
of such amount by wire transfer of immediately available funds in accordance
with wire transfer instructions provided by the Trustee to the Company prior to
the Closing;

(b)    to MSF, an officer’s certificate of the Company certifying that the
Company’s board of directors has authorized the execution, delivery, and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that such
authorizations are in full force and effect.

ARTICLE 3.

MSF REPRESENTATIONS AND WARRANTIES

MSF represents and warrants to the Company as of the date hereof and at each
Closing, that:

3.1    Organization and Authority. MSF is a corporation duly organized, validly
existing and in good standing under the laws of Venezuela. MSF has full
corporate power and authority to enter into this Agreement and the other
Transaction Documents to which the Company is a party, to carry out its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Company of
this Agreement and any other Transaction Document to which MSF is a party, the
performance by MSF of its obligations hereunder and thereunder, and the
consummation by MSF of the transactions contemplated hereby and thereby have
been duly authorized by all requisite action by MSF. This Agreement and each
Transaction Document constitute legal, valid, and binding obligations of MSF
enforceable against the Company in accordance with their respective terms. MSF
has, among

 

-4-



--------------------------------------------------------------------------------

other things, prior to the date hereof, irrevocably authorized and directed
(i) the MSF Representatives, or any of them, to take all actions, including
executing and delivering on MSF’s behalf, this Agreement and any other
documents, instruments or agreements that they, or any of them, may deem
necessary, desirable or expedient in connection with the transactions
contemplated hereby and thereby and to deliver the Class B Shares to be sold
pursuant to this Agreement to the Company and (ii) the Trustee to take all
actions, including executing and delivering all documents, instruments and
agreements, to the Closing, the transfer of the Class B Shares to the Company
and the receipt and holding by the Trustee of the Aggregate Purchase Price.

3.2    No Conflicts or Consents. Except as previously obtained or would not
prevent or impair the consummation of the transactions contemplated by this
Agreement, none of the sale or delivery of the Class B Shares by MSF, the
execution, delivery or performance by MSF (including by the Trustee and the MSF
Representatives on behalf of MSF) of this Agreement and the other Transaction
Documents to which it is a party, the compliance by MSF, the MSF Representatives
and the Trustee with all the provisions hereof and thereof nor the consummation
by MSF, the MSF Representative and the Trustee of the transactions contemplated
hereby and thereby (i) requires any consent, approval, authorization or other
order of, or registration or filing with, any court, regulatory or
administrative authority or other governmental authority (“Governmental
Authority”) (except such as may be required under the securities or Blue Sky
laws of the various states), (ii) conflicts with or will conflict with or
constitutes or will constitute a breach of or a default under, MSF’s
organizational documents, the Trust Agreement or any agreement, indenture, lease
or other instrument to which MSF is a party or by which MSF or any property of
MSF held by the Trust is subject or bound or (iii) violates any Law applicable
to MSF or the Trustee, or any property of MSF held by the Trustee in accordance
with the Trust Agreement, or any Sanctions (as defined in the Underwriting
Agreement) that would prevent payment by the Company of the Purchase Price. No
filing with any Governmental Authority is necessary or required for the
performance by MSF of its obligations hereunder or in connection with the sale
and delivery of the Class B Shares by MSF hereunder or the consummation of the
transactions contemplated by this Agreement to be performed by MSF, except
filings on Form 3, Form 4, Schedule 13D or Schedule 13G, as applicable.

3.3    No Proceedings. There are no proceedings by or before any Governmental
Authority or arbitral authority pending to which MSF, the MSF Representatives
and/or the Trustee are parties or where any property of MSF held by the Trust is
the subject, which, if determined adversely to MSF and the Trustee, individually
or in the aggregate, would prevent or impair the consummation of the
transactions contemplated by this Agreement.

3.4    Valid Title. All right, title and interest in and to the Class B Shares
were validly transferred, free and clear of all Encumbrances, by MSF to the
Trustee pursuant to the Trust Agreement. MSF had at the time of such transfer to
the Trustee, and the Trustee has, good, valid and marketable title to the
Class B Shares, free of all Encumbrances. All Class B Shares previously held by
MSF subsidiaries, trusts and foundations have been validly transferred free and
clear of all Encumbrances to the Trustee and are held by the Trustee solely for
the benefit of MSF. The Trust is the holder of record of all Class B Shares
beneficially owned or held by MSF. MSF is the lawful beneficial owner of all
Class B Shares to be sold pursuant to this Agreement and previously has
irrevocably directed the Trustee to transfer and deliver to the Company all
Class B Shares being sold on behalf of MSF pursuant to this Agreement, free and
clear of all Encumbrances. Each of

 

-5-



--------------------------------------------------------------------------------

MSF, the MSF Representatives (as defined in the Trust Agreement) and the Trustee
have, and on the Closing Date will have, full legal right, power and authority,
and all authorizations and approvals required, to enter into this Agreement and
to sell, assign, transfer and deliver the Class B Shares to be sold hereby in
the manner provided herein.

3.5    Delivery; Transfer without Encumbrances. MSF has irrevocably instructed
the Trustee to, and the Trustee will. make delivery to the Company of all right,
title and interest in and to the Class B Shares in good delivery form, free and
clear of all Encumbrances upon each Closing. Upon delivery of and payment for
the Class B Shares to be sold by MSF pursuant to this Agreement, the Company
will have good, valid and marketable title to such Class B Shares free and clear
of all Encumbrances.

3.6    MSF Representations in Underwriting Agreement. MSF hereby makes,
incorporates herein by this reference, and confirms to the Company, all
representations and warranties made by MSF in the Underwriting Agreement, and
any such representations and warranties in the Underwriting Agreement are hereby
modified to also include and refer to Class B Shares.

3.7    Certificates, etc. Any officer’s certificates delivered to the Company by
or on behalf of MSF, the MSF Representatives or the Trustee shall constitute
representations and warranties to the Company hereunder.

ARTICLE 4.

COMPANY REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to MSF as of the date hereof and at each
Closing that:

4.1    Organization and Authority of the Company. The Company is a corporation
duly organized, validly existing, and in good standing under the Laws of State
of Florida. The Company has full corporate power and authority to enter into
this Agreement and the other Transaction Documents to which the Company is a
party, to carry out its obligations hereunder and thereunder, and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
the Company of this Agreement and any other Transaction Document to which the
Company is a party, the performance by the Company of its obligations hereunder
and thereunder, and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of the Company. This Agreement and each Transaction Document
constitute legal, valid, and binding obligations of the Company enforceable
against the Company in accordance with their respective terms.

4.2    No Conflicts or Consents. Except as previously obtained or would not
prevent or impair the consummation of the transactions contemplated by this
Agreement, none of the purchase of the Class B Shares by the Company, the
execution, delivery or performance by the Company of this Agreement and the
other Transaction Documents to which it is a party, the compliance by the
Company with all the provisions hereof and thereof nor the consummation by the
Company of the transactions contemplated hereby and thereby (i) requires any
consent,

 

-6-



--------------------------------------------------------------------------------

approval, authorization or other order of, or registration or filing with, any
Governmental Authority (except such as may be required under the securities or
Blue Sky laws of the various states), (ii) conflicts with or will conflict with
or constitutes or will constitute a breach of or a default under, the Company’s
organizational documents or any agreement, indenture, lease or other instrument
to which the Company is bound or (iii) violates any Law applicable to the
Company.

4.3    Federal Reserve Approval. The Company has received the necessary approval
of the Federal Reserve to purchase the Class B Shares from net proceeds of the
IPO as contemplated hereby.

4.4    No Proceedings. There are no proceedings by or before any Governmental
Authority pending to which the Company is a party, which, if determined
adversely to the Company, individually or in the aggregate, would prevent or
impair the consummation of the transactions contemplated by this Agreement.

4.5    Certificates, etc. Any officer’s certificates delivered to MSF or the
Trustee by or on behalf of the Company shall constitute representations and
warranties to MSF hereunder.

ARTICLE 5.

OTHER AGREEMENTS

5.1    Cooperation.

(a)    In addition to the terms and actions specifically provided for in this
Agreement and the other Transaction Documents, each of the parties shall use its
reasonable efforts, prior to, on and after the Closing, to take, or cause to be
taken, all actions, and to do, or cause to be done, all things, reasonably
necessary, proper, advisable or expedient, including obtaining all necessary
Governmental Authority approvals, to consummate and make effective the
transactions contemplated herein and in the Transaction Documents, including
obtaining a Non-Control Determination.

(b)    The parties shall cooperate to obtain a Federal Reserve Non-control
Determination, and for that purpose, it is agreed that:

 

  (1)

MSF and its subsidiaries will not own nor will any of them, directly or
indirectly acquire, hold, own beneficially or otherwise, or vote any Company
Class A Shares or any Company Class B Shares (collectively, “Company Shares”),
except for (i) Company Shares held as custodian or fiduciary for the benefit of
third parties in the ordinary course of business where the Company and its
subsidiaries have no discretionary authority to purchase, dispose of or vote any
such Company Shares and (ii) prior to their sale or contribution pursuant to
this Agreement, any Retained Class B Shares held in the Distribution Trust, and
which are subject to this Agreement;

 

-7-



--------------------------------------------------------------------------------

  (2)

Upon and following the Initial Closing, MSF and its subsidiaries will not elect
or seek to elect any directors of the Company, or control or seek to control the
Company in any manner, including its management, policies and decisions;

 

  (3)

In the event that any Person serving as a director of MSF and/or its
subsidiaries also serves as a director of the Company and/or its subsidiaries,
such Person will serve in his individual capacity only and will not (i) serve in
such position with the Company and/or its subsidiaries as the representative of
or otherwise on behalf of MSF or any of its subsidiaries or (ii) have any
agreements, understandings or arrangements with MSF or any of its subsidiaries
or any other Person with respect to his or her service with the Company and/or
its subsidiaries; and none of MSF or any of its subsidiaries will (iii) request
or cause such Person acting as a director of the Company and/or its subsidiaries
to act pursuant to any instructions from MSF and/or any of its subsidiaries,
(iv) control or attempt to control such Person’s activities on behalf of the
Company and/or its subsidiaries or (v) request or expect such Person to
represent the interests of, or act for or on behalf of MSF and/or its
subsidiaries or any other Person;

 

  (4)

In the event that any Person serving as a director of MSF and/or its
subsidiaries also serves as a director of the Company and/or its subsidiaries,
MSF on behalf of itself and its subsidiaries understands, acknowledges and
agrees that such Person will abstain from voting upon any matter to be acted
upon by the board of directors or any committee of the Company and its
subsidiaries which involves, directly or indirectly, a conflict of interest
arising from his service as a director of the Company and/or its subsidiaries
and such person’s service as a director of MSF and/or its subsidiaries; and

 

  (5)

MSF will, for itself and on behalf of its subsidiaries and affiliates, cooperate
with the Company to finalize, make and deliver such commitments as the Federal
Reserve may reasonably request in connection with a Non-Control Determination,
including those substantially in the form provided in Exhibit 1 hereto, with
such changes as MSF and the Company may agree to.

5.2    Transfer Taxes. MSF will pay all income Taxes, sales, use, stamp,
documentary, real estate, personal property or other Taxes payable as a result
of the consummation of the transactions contemplated hereby.

5.3    Fractional Shares. At the Initial Closing, MSF and the Trustee shall
transfer and deliver to the Company, in good delivery form, all right, title and
interest in and to any fractional Class A Shares held by the Trustee following
the IPO Closing, free and clear of all Encumbrances, and upon such delivery, the
Company will have good, marketable and valid title to such fractional share.

 

-8-



--------------------------------------------------------------------------------

5.4    Other Sales of Class A Shares. The Company and MSF will cooperate in
connection with the efforts to sell additional Class A Shares to fund the
Company’s repurchase of Class B Shares that remain held beneficially by MSF
following the sales of Class B Shares to the Company pursuant to this Agreement.
MSF waives any piggyback registration rights or other registration rights it may
have under the Registration Rights Agreement with respect to such transactions
or any registration rights granted with respect to Class A Shares in connection
with such sales.

5.5.    Contribution of Unsold Retained Class B Shares. As provided in
Section 5.2 of the Underwriting Agreement and the related lock-up agreement
between the MSF and the underwriters any Retained Class B Shares not sold
pursuant to this Agreement by April 30, 2019 shall be contributed by MSF to the
Company.

ARTICLE 6.

CONDITIONS TO CLOSING

6.1    Conditions to Obligations of the Company. The obligations of the Company
to consummate, or cause to be consummated, the transactions contemplated by this
Agreement are subject to the satisfaction on or prior to the Closing Date of the
following additional conditions, any and all of which may be waived in writing
by the Company:

 

  (1)

Each of the representations and warranties made by MSF shall be true and correct
in all material respects as of the Closing Date.

 

  (2)

Each of the covenants, agreements and obligations set forth herein that MSF is
required to comply with or perform at or prior to the Closing shall have been
complied with or performed in all respects.

 

  (3)

MSF shall have delivered, or caused to be delivered, to the Company the items
listed in Section 2.3, each of which, in the case of agreements and documents,
shall be in full force and effect.

 

  (4)

The Company’s Federal Reserve approval to repurchase Class B Shares remains in
full force and effect without adverse condition and the Company shall have
received from the Federal Reserve indications reasonably sufficient to the
Company that, upon consummation of the transactions contemplated by this
Agreement, MSF shall no longer control the Company for purposes of the BHC Act,
and that a formal confirmation of such non-control would be received without
further material conditions or requirements.

 

  (5)

No Law applicable to MSF and the Trustee, or the Company, which is effective as
to such Persons, prevents or impairs the consummation of the transactions
contemplated by this Agreement.

 

-9-



--------------------------------------------------------------------------------

  (6)

The Company has sufficient net proceeds from the sale of Class A Shares from the
IPO and Subsequent Sales, less previous purchases of Class B Shares, to make the
purchase contemplated.

6.2    Conditions to Obligations of MSF. The obligations of MSF to consummate,
or cause to be consummated, the transactions contemplated by this Agreement are
subject to the satisfaction on or prior to the Closing Date of the following
additional conditions, any and all of which may be waived in writing by MSF:

 

  (1)

Each of the representations and warranties made by the Company shall be true and
correct in all material respects as of the Closing Date.

 

  (2)

Each of the covenants, agreements and obligations set forth herein that the
Company is required to comply with or perform at or prior to the Closing shall
have been complied with or performed in all respects.

 

  (3)

the Company shall have delivered, or caused to be delivered, to MSF the items
listed in Section 2.4, each of which, in the case of agreements and documents,
shall be in full force and effect.

 

  (4)

The Company shall have received from the Federal Reserve indications reasonably
sufficient to the Company that, upon consummation of the transactions
contemplated by this Agreement, MSF shall no longer control the Company for
purposes of the BHC Act, and that a formal confirmation of such non-control
would be received without further material conditions or requirements.

 

  (5)

No Law applicable to the Company, or to MSF and the Trustee, which is effective
as to such Persons and prevents or impairs the consummation of the transactions
contemplated by this Agreement.

ARTICLE 7.

MISCELLANEOUS

7.1    Defined Terms; Rules of Construction.

(a)    When used in this Agreement, the following terms shall have the
respective meanings specified below:

“Business Day” means any day except Saturday, Sunday or a day on which banks are
generally not open for business in New York, New York or Miami, Florida.

“Encumbrance” means any mortgage, pledge, lien, charge, security interest,
claim, community property interest, agreement (other than this Agreement),
option, equitable interest, restriction of any kind (including any restriction
on use, voting, transfer, receipt of income, or exercise of any other ownership
attribute) or other encumbrance, except transfer restrictions which the Company
has placed on the Class B Shares held by the Trustee on behalf of MSF.

 

-10-



--------------------------------------------------------------------------------

“Law” means any federal, state or foreign statute, rule, regulation, ruling,
judgment, injunction, order or decree of a court of competent jurisdiction,
including any Sanctions (as defined in the Underwriting Agreement).

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity.

(b)    The words “include,” “includes,” “including” and their derivations are to
be read as if these were followed by the phrase “without limitation.” The
headings and section references contained in this Agreement are for convenience
of reference only and do not affect the meanings of this Agreement’s provisions.
Any reference to an agreement means that agreement as amended or supplemented,
subject to any restrictions on amendment contained herein or therein. Unless
specified otherwise, any reference to a Law means such Law as amended or
supplemented from time to time, and includes any rules and regulations
promulgated thereunder, as amended or supplemented. Any reference to gender
includes all genders, and the singular shall include the plural and vice versa.
If any date specified in this Agreement as a date for taking action falls on a
day that is not a Business Day, then that action may be taken on the immediately
following Business Day. The section references, headings contained in this
Agreement are for the convenience of reference only, are not deemed to be a part
of this Agreement and do not affect the construction or interpretation of this
Agreement.

(c)    Each party has participated in negotiating and drafting this Agreement,
and if an ambiguity or question of intent or interpretation arises, this
Agreement is to be construed as if the parties had drafted it jointly, and not
construed against a party because it was responsible for drafting one or more
provisions of this Agreement.

7.2    Fees and Expenses. Except with respect to the payment of the Purchase
Price and as expressly provided herein as to Taxes, the Registration Rights
Agreement as modified by the Letter Agreement, will govern the obligations of
the parties with respect to the payment of any fees, costs and expenses
(including legal fees and accounting fees) that have been incurred or that are
incurred in connection with the transactions contemplated by this Agreement.

7.3    Amendment and Waivers. The parties may amend this Agreement only by a
written agreement executed by both parties. The parties may waive any provision
in this Agreement only by a writing executed by the party against whom the
waiver is sought to be enforced. No failure or delay in exercising any right or
remedy, or in requiring the satisfaction of any condition, under this Agreement
or any Transaction Documents, and no act, omission or course of dealing between
the parties, operates as a waiver or estoppel of any right, remedy or condition.
A waiver made in writing on one occasion is effective only in that instance and
only for the purpose and period stated in such waiver.

7.4    Counterparts and Execution.

(a)    This Agreement may be executed in two or more identical counterparts,
each of which will be an original and all of which will constitute one and the
same agreement. This Agreement will become effective when counterparts have been
signed by each party and delivered to the other party. All parties need not sign
the same counterparts.

 

-11-



--------------------------------------------------------------------------------

(b)    The exchange of copies of this Agreement and of signature pages by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by combination of
such means, will constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile, .pdf or electronic
form shall be deemed to be original signatures and shall have the same effect as
manually signed originals for all purposes.

7.5    Governing Law; Jurisdiction and Venue.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Florida, applicable to contracts executed in and to be
performed entirely within that State.

(b)    Without limiting any rights or remedies under the second sentence of
Section 7.11 of this Agreement, any dispute, controversy or claim arising out of
or relating to this Agreement or the Transaction Documents or the validity,
interpretation, breach or termination thereof (a “Dispute”), shall be resolved
in accordance with the procedures set forth in Article IX of the Separation
Agreement, which is incorporated herein by reference, which shall be the sole
and exclusive procedures for the resolution of any such Dispute unless otherwise
specified below. All actions, claims and proceedings arising out of this
Agreement not otherwise resolved as provided in Article IX of the Separation
Agreement, together with the enforcement of any judgments or orders resulting
from such proceedings, shall be heard and determined in any state or federal
court sitting in the Southern District of the State of Florida, and the parties
hereby irrevocably submit to the exclusive jurisdiction of such courts (and, in
the case of appeals, appropriate appellate courts therefrom). The parties
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such action or proceeding. Each party hereby consents to process being served in
any such action or proceeding by the delivery of a copy thereof to the addresses
and set forth in Section 7.8, and each party acknowledges that such service
shall constitute good and sufficient service of process or notice thereof. The
consents to jurisdiction set forth in this Section 7.5 do not constitute general
consents to service of process in the State of Florida and will have no effect
for any purpose except as provided in this Section 7.5.

(c)    EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY CLAIM, ACTION
OR PROCEEDING BETWEEN THE PARTIES DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

7.6    Assignment and Successors.

(a)    Neither this Agreement nor any of the rights, interests or obligations
under this Agreement may be assigned or transferred, in whole or in part, by
operation of Law or

 

-12-



--------------------------------------------------------------------------------

otherwise, by MSF or as a result of any Law, or action of any Governmental
Authority taken without the Company’s prior written consent or as a result of
any Change in Control (as defined in Section 11.1(a) of the Separation
Agreement) of MSF. The Company may assign or transfer its rights and obligations
hereunder, provided any successor or assign expressly assumes the Company’s
rights and obligations under this Agreement. Any purported assignment of rights
or delegation of performance or obligations in violation of this Section 7.8 is
void ab initio.

(b)    This Agreement binds and benefits the parties and their respective
permitted successors and assigns, and the MSF Representatives.

7.7    No Third Party Beneficiaries. Nothing in this Agreement is intended to or
shall confer upon any Person other than the parties hereto any rights or
remedies hereunder, whether as third beneficiaries or otherwise, except the MSF
Representatives to the extent they are acting for and on behalf of MSF
consistent with the Separation Agreement and Trust Agreement to effect the
transactions contemplated hereby.

7.8    Notices. All notices, consents, waivers and other communications required
or permitted by this Agreement will be in writing and will be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); or (b) sent by facsimile
or e-mail with confirmation of transmission by the transmitting equipment
confirmed with a copy delivered as provided in clause (a), in each case to the
following addresses, facsimile numbers or e-mail addresses and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number, e-mail address or person as a party may designate by
notice to the other parties):

If to the Company:

220 Alhambra Circle, 12th Floor

Coral Gables, FL 33134

Attention: Millar Wilson

E-mail address: mwilson@amerantbank.com

with copies to:

Ralph F. MacDonald, III

Jones Day

1420 Peachtree Street, N.E.

Suite 800

Atlanta, Georgia 30309-3053

Telephone:    (404) 581-8622

E-mail: cmacdonald@jonesday.com

 

-13-



--------------------------------------------------------------------------------

If to MSF:

Mercantil Servicios Financieros

Avenida Andrés Bello No. 1

Edificio Mercanti

Caracas 1050,

Venezuela

Attention: Luis Alberto Fernandes

E-mail address: lafernandes@bancomercantil.com

7.9    Enforcement. The parties agree that time is of the essence in the
performance of this Agreement. If any of the provisions of this Agreement are
not performed in accordance with their specific terms or were otherwise
breached, the parties could not be adequately compensated by monetary damages
alone. Accordingly, in addition to any other right or remedy, including damages,
to which the parties may be entitled, each party shall be entitled to enforce
any provision of this Agreement by temporary or permanent restraining orders,
injunctions or similar equitable relief to prevent breaches or threatened
breaches of this Agreement, without posting any bond or security, or making any
other undertaking.

7.10    Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any Law, all other terms, provisions and
conditions of this Agreement shall nevertheless remain in full force and effect.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible to the fullest extent permitted by applicable Law in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent practical.

7.11    Effects on Other Agreements. Except as may be provided specifically
herein, this Agreement is not intended to and shall not amend or waive any
provisions of the Separation Agreement, the Distribution Trust Agreement and the
Letter Agreement (as amended and together with any schedules or exhibits thereto
and any provisions thereof referred to or incorporated herein by reference). The
Separation Agreement, the Distribution Trust Agreement and the Letter Agreement
(including any schedules or exhibits thereto) are, as may be specifically
modified hereby, reaffirmed by the parties and shall continue in full force and
effect.

7.12    Entire Agreement. This Agreement, and the provisions thereof and of the
Separation Agreement, the Distribution Trust Agreement, the Letter Agreement and
the Underwriting Agreement (together with any schedules or exhibits hereto or
thereto), referred to or incorporated herein by reference), constitute the
entire agreement and understanding between the parties to this Agreement, which
supersedes all other prior agreements and understandings, both written and oral,
among or between the parties with respect to the Company’s purchase of the
Class B Shares held beneficially by MSF. The provisions of this Agreement may
not be explained, supplemented or qualified through evidence of trade usage or
course of dealings.

[signature page to follow]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective undersigned officers.

 

MERCANTIL BANK HOLDING CORPORATION By:   /s/ Millar Wilson Name:   Millar Wilson
Title:   Vice Chairman and CEO

 

MERCANTIL SERVICIOS FINANCIEROS, C.A. By:   /s/ Luis Alberto Fernandes Name:  
Luis Alberto Fernandes Title:   General Counsel

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

MSF Commitments to Federal Reserve

Mercantil Servicios Financieros, C.A. and its subsidiaries (collectively, “MSF”)
agree that MSF will not directly or indirectly engage in, or be a party to, any
business transaction or relationship (including, without limitation, any receipt
of funds as a depository) with Mercantil Bank Holding Corporation (“Mercantil”)
or any of its subsidiaries.

Notwithstanding this limitation, MSF may engage in the following transactions:

 

  1.

The business and transitional service relationships described in MSF’s
November 28, December 7, and December 17, 2018, letters to staff of the Federal
Reserve Board regarding the spin-off of Mercantil, subject to the timelines and
contractual deadlines discussed therein;

 

  2.

The acquisition by Amerant Bank, N.A. of Mercantil Bank and Trust Limited
(Cayman), subject to any required regulatory approvals; and

 

  3.

The potential lease of space at market rates by Mercantil to MSF to house
certain MSF employees who perform treasury services.

MSF understands that these commitments constitute conditions imposed in writing
in connection with MSF’s request for an opinion that it does not control
Mercantil, and as such, may be enforced in proceedings under applicable law.

 

Exh. 1-1